Citation Nr: 1034697	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from November 1965 to November 1967.  The Veteran 
died on December [redacted], 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2010, the Board sought an 
advisory medical opinion from the Veterans Health Administration 
(VHA).  


FINDINGS OF FACT

1.  The Veteran died in December 2006; the immediate cause of his 
death was a cerebrovascular accident; neurocysticercosis was 
listed as the underlying cause.  

2.  During his lifetime the Veteran had not established service 
connection for any disability.  

3.  A cerebrovascular disease was not manifested in service; a 
brain hemorrhage or thrombosis was not manifested in the 
Veteran's first postservice year; and cerebrovascular disease is 
not shown to have been related to his service; neurocysticercosis 
was not manifested in service, and is not shown to have been 
related to service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant was advised 
of VA's duties to notify and assist in the development of her 
claim prior to the initial adjudication of the claim.  A February 
2007 letter provided notice that complied with Hupp and explained 
the evidence VA was responsible for providing and the evidence 
she was responsible for providing.  While she was not advised of 
the criteria governing effective dates of awards, she is not 
prejudiced by such defect (See Dingess/Hartman, 19 Vet. App. at 
490-91), as effective date criteria have no significance unless a 
claim is allowed.  It is not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to downstream issues").  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.   As was noted above, the Board secured a VHA 
medical advisory opinion in this matter.  As will be discussed in 
greater detail below, that opinion is adequate for rating 
purposes; it reflects familiarity with the entire record, and 
includes a detailed explanation of rationale.  The appellant has 
not identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that 
a service-connected disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include brain hemorrhage or 
thrombosis) may be service connected on a presumptive basis if 
manifested to a compensable degree in a specified period of time 
postservice (one year for brain thrombosis or hemorrhage).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 3.307, 3.309).  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The Veteran's death certificate lists the immediate cause of his 
death as cerebrovascular accident; neurocysticercosis was listed 
as the underlying cause.  
The record does not contain any evidence that the cerebrovascular 
accident that caused the Veteran's death was manifested in 
service or during his first postservice year to a compensable 
level.  Consequently, service connection for the cause of his 
death on a theory that diseases that caused his death, i.e., 
cerebrovascular disease or cysticercosis/neurocysticercosis 
became manifest in service, and persisted, or on a presumptive 
basis (for cerebrovascular disease as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The proposed theory of entitlement is that the Veteran acquired 
cysticercosis, the underlying disease for the neurocysticercosis 
and death-causing stroke, while he was stationed in Vietnam.  It 
is not in dispute that the Veteran served in Vietnam and that the 
underlying disease for the cause of his death was cysticercosis.

The record includes both medical evidence that tends to support 
the appellant's claim and medical evidence that is against her 
claim.  Evidence tending to support her claim includes a December 
2006 consultation report with opinion from Dr. M. R., a December 
2006letter with opinion from Dr. M. R., textual evidence 
submitted by the appellant in January 2008, and another letter 
from Dr. M.R. dated in September 2007.  Evidence against her 
claim consists essentially of  a June 2010 VHA expert medical 
advisory opinion.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The December 2006 report of consultation with Dr. M. R., the 
Veteran's treating physician (and a Board-certified specialist in 
infectious diseases), notes the Veteran was being treated for 
complaints of significant headaches for a week and began having 
an unsteady gait.  The appellant reported that the Veteran's 
headaches had been occurring intermittently for the past year and 
a half.  It was noted that he had been to Vietnam, but was born 
and raised in the United States; it was also noted the Veteran 
had never been to Mexico.  CT scan and MRI studies of the brain 
revealed three lesions with edema in the right frontal horn and 
ring enhancement, with calcification.  Dr. M. R. opined the 
findings were suggestive of neurocystis sarcosis, "probably from 
his Vietnam era."  

A December 2006 opinion letter from Dr. M. R. states the 
Veteran's only out of country visit was to Vietnam in 1967 to 
1969.  Dr. M.R. states that cysticercosis is commonly seen in 
patients who have been in high endemic areas such as Mexico, 
South America, India, Southeast Asia, and the Philippines, and it 
has rarely been associated within the United States from a family 
member with harbored Taenia solium.  The letter concludes that 
based on the Veteran's history, "his only contact was in 1967-
1969 from Far East and this is the basis of suggestion that the 
[Veteran] may have contracted neurocysticercosis during that 
time."  

A September 2007 letter from Dr. M. R. noted the Veteran's 
service in Vietnam was his "only risk factor" for 
neurocysticercosis/cysticercosis.  

An extract from a medical text, received in January 2008, informs 
that cysticercosis prevalence is high wherever T. solium 
tapeworms are common (i.e., Mexico, Central and South America, 
Philippines, and Southeast Asia), and that intraparenchymal 
cerebral cysts typically enlarge slowly, causing minimal symptoms 
until years or decades after the onset of infection, when the 
cysts begin to die.  

The June 2010 VHA expert opinion (by a professor and Chief, 
Infectious Diseases at the University of Oklahoma, and staff 
physician at a VA hospital) notes that the Veteran's claims file 
and medical literature were reviewed and concludes that "more 
likely than not the veteran did not acquire the T. solium 
infection while in Vietnam."  The expert notes that the time 
interval between the likely onset of symptoms (approximately June 
2005) and the latest possible exposure while on active duty 
(November 1967) is approximately thirty seven and a half years.  
According to the medical literature, the average prepatent period 
(i.e. between exposure and manifestation) is 58 months and the 
median is two to three years, and the longest prepatent period 
noted in the medical literature is 30 years.  The specialist also 
noted that the December 2006 MRI findings are interpreted as 
showing a cyst in the colloid stage of neurocysticercosis, a 
relatively early stage in the life of an active cyst.  The expert 
opined that "[i]t is highly unlikely that the worm/cyst could 
have survived for over 35 years before dying and then causing 
clinical symptoms."  The expert also noted that approximately 
five percent of cases of neurocysticercosis in the United States 
are due to infection acquired within this country.  Finally, it 
was noted that in 2000, the World Health Organization listed the 
Southwestern United States as an endemic area for cysticercosis.  

The treatise evidence submitted by the appellant, of itself, 
provides general information and does not discuss the Veteran's 
particular situation; hence, it does not suffice to show a nexus 
between the Veteran's neurocysticercosis/cysticercosis and his 
active duty service in Vietnam.  See Obert v. Brown, 5 Vet. App. 
20, 33 (1993).  The Court has held that a medical article or 
treatise can provide support to a claim, but to establish nexus 
must be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case, as opposed to a 
discussion of generic relationships.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  Here, the textual evidence may be 
combined with the opinions by Dr. M.R.  Significantly, the 
critical facts in the treatise evidence, that 
cysticercosis/neurocysticercosis is highly endemic in Mexico, 
South America, the Philippines, and Southeast Asia and that years 
or even decades may pass between infection and more than minimal 
are not in dispute.  

What remains to be resolved is the conflict in the opinions by 
Dr. M.R. and the VHA expert.  Given their acknowledged expertise 
(one being a Board certified specialist in infectious diseases, 
the other a professor and Chief of Infectious Diseases at a 
prominent medical school), both are highly qualified to offer 
opinions in the matter at hand.  Consequently, to resolve the 
conflict, we must look to the basis for the differences, and the 
extent to which the rationale provided is supported by factual 
evidence, and the citations to medical literature.  

The rationale by Dr. M. R. may be summarized briefly as 
indicating that the Veteran's "only risk factor" for his 
neurocysticercosis/cysticercosis was his service in Vietnam (as 
the Veteran did not travel to other highly endemic areas and 
apparently was not exposed to a family member with "harbored 
Taenia solium"), and (with support from textual evidence 
submitted) that there may be a quite lengthy time interval 
between infection and onset of prominent symptoms.  

The rationale offered by the VHA expert addresses the specific 
bases for the conclusion by Dr. M.R. by noting that medical 
literature reflects that (despite the fact that there are areas 
in the world with high prevalence for cysticercosis) 5 percent of 
cases of neurocysticercosis are acquired due to infection in the 
U.S., and that in 2000 the World Health Organization (WHO) 
designated the Southwest United States (where the Veteran 
resided) as an endemic area for cysticercosis.  The VHA expert's 
citations to these facts in medical literature overcome Dr. 
M.R.'s conclusion that the Veteran's service in Vietnam was his 
"only" risk factor for cysticercosis.  

Regarding the argument (mostly from the medical literature) that 
cysticercosis has a lengthy incubation period between infection 
and prominent symptoms, the VHA expert cites to medical 
literature that indicates that the "average prepatent period" 
is 58 months, and the median is two to three years (notably in 
the instant case consistent with the WHO 2000 designation of the 
Southwest U.S. as an endemic area), and that the longest 
prepatent period noted in medical literature was 30 years.  
Hence, if the Veteran had been infected while serving in Vietnam, 
his prepatent period would have exceeded by some 7 1/2 years the 
longest recorded prepatent period.  

Finally, and what the Board finds particularly probative, is the 
VHA expert's citation to the medical data, i.e., that the 
December 2006 MRI findings were interpreted as showing a 
"relatively early stage in the life of an active cyst", and 
that "it is highly unlikely that the worm/cyst could have 
survived for over 35 years before dying and then causing clinical 
symptoms."  In other words, the VHA expert indicates that the 
clinical data contraindicate an infection of long duration.  Dr. 
M.R.'s opinions do not address this critical point.  For the 
reasons specified, the Board finds the VHA expert's opinion more 
probative than those offered by Dr. M.R., and persuasive.

The Board does not question that the appellant is sincere in her 
belief that the Veteran acquired cysticercosis (and the resulting 
neurocysticercosis and death-causing stroke) in Vietnam.  
However, her statements in this regard are not competent 
evidence.  She is a layperson, and the nexus (between an 
infectious disease that recently became symptomatic and a 
possible risk factor in the remote (37 years) past) that must be 
established to substantiate her claim is a complex medical 
question incapable of lay observation/resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Hence, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


